Citation Nr: 0717929	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-38 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from October 1981 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision in 
which the RO granted service connection for major depressive 
disorder and assigned a 10 percent rating effective May 19, 
2003.  The veteran filed a notice of disagreement (NOD) with 
this rating in August 2004 and the RO issued a statement of 
the case (SOC) in September 2004, continuing the 10 percent 
rating.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in October 
2004.

Because the appeal of this decision involves disagreement 
with the initial rating assigned following the grant of 
service connection, the Board has characterized the appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  The RO continued the denial of the 
veteran's claim for a higher initial rating in February 2005 
and August 2006 supplemental SOCs (SSOCs).

The Board notes that, after the August 2006 SSOC, but prior 
to April 2007 certification of the appeal to the Board, the 
RO received a September 2006 letter from the veteran.  In 
this letter, the veteran argued that he was entitled to a 
rating higher than 10 percent based on his symptomatology for 
which he continued to receive VA outpatient treatment and the 
medication he was taking.  As this letter contains argument 
rather than additional pertinent or relevant evidence, the RO 
was not required to issue another SSOC.  See 38 C.F.R. 
§§19.31, 19.37 (2006).  In addition, as explained below, the 
RO had already obtained the recent Pittsburgh VA Medical 
Center (VAMC) records referred to by the veteran.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the May 19, 2003 effective date of the grant of 
service connection, the veteran has had mild and transient 
symptoms of major depressive disorder-to include some 
depression and anxiety-that have been controlled with 
medication, but no memory loss, panic attacks, or chronic 
sleep impairment.


CONCLUSION OF LAW

The criteria for a rating for major depressive disorder in 
excess of 10 percent have not been met at any point since the 
May 19, 2003 effective date of the grant of service 
connection for that disability.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this case, while, in a June 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate a claim for service connection for 
depression and anxiety (the claim at that time), the letter 
also notified the veteran of what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
relevant to the claim.  Thereafter, the veteran was afforded 
the opportunity to respond.  After the grant of service 
connection, and the filing of the veteran's notice of 
disagreement, the September 2004 SOC reflects adjudication of 
the claim for a higher initial rating for major depressive 
disorder and provided notice of the criteria for a higher 
rating for that disability.  An August 2006 letter enclosing 
the SSOC of that date as well as the April 2007 certification 
letter explained generally how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.

Thus, while the RO did not provide a notice letter explaining 
that in order to establish entitlement to a higher initial 
rating he had to show that the symptoms of his major 
depressive disorder had worsened, given the above, and 
because the veteran and his representative have demonstrated 
a clear understanding of what is needed to substantiate the 
claim for higher initial rating, the Board finds that the 
veteran is not shown to be prejudiced by the timing, content, 
or form of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007) (notice deficiencies are not prejudicial if they did 
not render the claimant without a meaningful opportunity to 
participate effectively in the processing of his or her 
claim).  The Board also points out that neither the veteran 
nor his representative has contended that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice to the veteran.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private and VA 
outpatient treatment (VAOPT) records through August 2006, 
including those from the Pittsburgh and Highland Drive VAMCs, 
and reports of VA examinations conducted in July and October 
2003 .

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has, effectively, been notified and made aware of 
the evidence needed to substantiate the claim for a higher 
initial rating for major depressive disorder, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content or form of notice provided is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543.  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II. Analysis

Disability evaluations are determined by applying the 
criteria in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 (2006).  
When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation has already been 
established and an increase in the disability is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in Fenderson, the Court noted an important 
distinction between a claim for increase for already service-
connected disability, and an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where, as here, the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

Although the RO assigned the initial 10 percent rating for 
major depressive disorder under 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2006), the actual criteria for rating the 
veteran's disability is set forth in a General Rating Formula 
for evaluating psychiatric disabilities other than eating 
disorders.  See 38 C.F.R. § 4.130 (2006).

Pursuant to the General Rating Formula, a 10 percent rating 
is assigned for occupational and social impairment due to 
mild and transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during significant 
stress or with symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), to 
such symptoms such as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment and mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships).

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); and 
inability to establish and maintain effective relationships.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning score. According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the symptoms of 
the veteran's major depressive disorder have more nearly 
approximated the criteria for the 10 percent rating since the 
May 19, 2003 effective date of the grant of service 
connection.

The evidence reflects that the symptoms of the veteran's 
major depressive disorder have been mild and transient, 
causing occupational and social impairment only during 
periods of significant stress, and have otherwise been 
controlled by continuous medication.  A July 2003 VA examiner 
diagnosed major depressive disorder, by history, currently in 
partial to good remission, characterized the veteran's 
symptoms as "mild and very well controlled with medication 
management," and assigned a GAF score of 70 to 75.  An 
October 2003 VA examiner characterized the major depressive 
disorder as moderate and assigned a GAF score 65.  A July 
2003 VAOPT note includes a comment as to partial remission, a 
September 2003 VAOPT note reflects an assessment of mild to 
moderate depression, a September 2003 VAOPT note indicates an 
increase in depression due to on the job stress, and a 
September 2003 VAOPT note indicates that the veteran was 
taking Zoloft with good results.  A March 2005 VAOPT note 
reflects a diagnosis of moderate, improved, major depressive 
disorder.  A November 2005 VAOPT note indicates that the 
veteran attributed his improved mood to an increase in 
medication.  A May 2006 VAOPT note indicates that the veteran 
felt more rejuvenated and better able to handle his daily 
stressors.  In addition, the veteran's mood was described as 
improved or brighter in March 2004, June 2004, and April 
2006, and he was noted to have better control of his 
depression and anxiety in January 2006.

Thus, although the symptoms of the veteran's major depressive 
disorder have fluctuated since May 2003, with symptoms such 
as depression and anxiety, these symptoms have been transient 
and subsequently improved, due ,in part to medication.  
Similarly, although a GAF of 40 was recorded in a December 
2003 VAOPT note (which, pursuant to the DSM-IV, is indicative 
of some impairment in reality testing or communication or 
major impairment in several areas, as reflected by such 
symptoms as speech at times illogical, obscure or irrelevant 
or major impairment in several areas), such score is not 
truly indicative of the veteran's psychiatric disability 
picture during the pendency of the claim.  The assigned GAF 
scores have otherwise been between 50 and 65 between May 2003 
and April 2006 (which pursuant to the DSM-IV, is reflective 
of mostly mild to moderate symptoms), more consistent with 
the initial 10 percent rating assigned.  

Significantly, other than the facts that he has experience 
some depression and anxiety, the veteran has not exhibited 
any of the symptoms included among the criteria for the 30 
percent rating.  The May 2003 VAOPT note indicates that, 
while the veteran had some panic-like symptoms, he did not 
report sufficient anxiety or impairment in functioning to 
qualify for a diagnosis of panic disorder.  In addition, 
there was no evidence of chronic sleep impairment; although 
the veteran had some sleep difficulties partly due to sleep 
apnea, a December 2004 VAOPT notes that his sleep was 
improved.  Further, memory was intact on the July and October 
2003 VA examinations and on the mental status examinations 
described in May and September 2003 VAOPT notes.  As the 
criteria for the next higher, 30 percent rating have not been 
met, it logically follows that the criteria for an even 
higher rating (50, 70 or 100 percent) likewise have not been 
met.

As the foregoing discussion demonstrates, since the May 19, 
2003 effective date of the grant of service connection for 
major depressive disorder the medical evidence collectively 
reflects a level of impairment most consistent with the 
criteria for the 10 percent rating   As such, there is no 
basis for staged rating of the disability, pursuant to 
Fenderson, and the claim for a higher rating must be denied.  
In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is assignment of any higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for major 
depressive disorder is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


